          Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 1 of 11



1    Price Law Group, APC
     5940 S. Rainbow Blvd., Suite 3014
2
     Las Vegas Nevada, 89118
3    Phone: 702-794-2008
     alpert@pricelawgroup.com
4

5
     Steven A. Alpert, NV Bar #8353
     Attorneys for Plaintiff Robert Tucker
6

7                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
8
                                   LAS VEGAS DIVISION
9
                                                   Case No.: 2:20-cv-1146
10
     ROBERT TUCKER,

11
                 Plaintiff,                        COMPLAINT AND DEMAND FOR
                                                   JURY TRIAL
12
           v.
                                                   1. TCPA, 47 U.S.C. § 227 et. seq.
13                                                 2. FDCPA 15 U.S.C. § 1692 et. seq.
     DOES 1-5,                                     3. Intrusion Upon Seclusion
14
                 Defendant.                        (Unlawful Debt Collection Practices)
15

16                              COMPLAINT FOR DAMAGES
17
           Plaintiff, Robert Tucker (“Plaintiff”), through his attorneys, alleges the
18
     following against Does 1-5, (“Defendants”):
19

20
                                      INTRODUCTION

21   1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer
22
     Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly
23
     regulates the use of automated telephone equipment. Among other things, the TCPA
24
     prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or
25

26   prerecorded messages, and delegates rulemaking authority to the Federal

27                                              -1-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 2 of 11



1    Communications Commission (“FCC”).
2
     2.    Count II of Plaintiff’s Complaint is based upon the Fair Debt Collection
3
     Practices Act (“FDCPA”) 15 U.S.C. § 1692. The FDCPA is a federal statute that
4

5
     broadly prohibits persons from engaging in abusive and/or deceptive debt collection

6    practices.
7
     3.    Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -
8
     Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of
9
     Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the
10

11   solitude or seclusion of another or his private affairs or concerns… that would be

12   highly offensive to a reasonable person.”
13
                               JURISDICTION AND VENUE
14
     4.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq. and
15

16   28 U.S.C. 1331.

17   5.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of
18
     the events or omissions giving rise to the claim occurred in this District.
19
     6.    Defendants transact business here; personal jurisdiction is established.
20

21
                                           PARTIES

22   7.    Plaintiff is a natural person residing in the County of Leavenworth, Kansas.
23
     8.    Upon information and belief, Defendants are vendors who place calls for Credit
24
     One Bank posing as if they are actually Credit One Bank agents.
25
     9.    Upon information and belief, Defendants are call center collectors who act
26

27                                               -2-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
28
             Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 3 of 11



1    independently from Credit One Bank using their own agents and equipment to contact
2
     Plaintiff.
3
     10.     Defendant acted through its agents, employees, officers, members, directors,
4

5
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

6    insurers.
7
                                  FACTUAL ALLEGATIONS
8
     11.     Defendants are attempting to collect an alleged debt from Plaintiff related to his
9
     Credit One Bank account. (“Account”)
10

11   12.     Upon information and belief, Defendants have a vendor agreement with non-
12   party Credit One to attempt to collect the alleged debt.
13
     13.     In or around October of 2019, Defendant began placing calls to Plaintiff’s
14
     cellular phone, ending in 4991, in an attempt to collect an alleged debt.
15

16   14.     The calls placed by Defendant originated from the following numbers: 913-

17   521-3450, 913-521-3501, 913-300-9934, 913-300-9964, 913-300-9884, 913-521-
18
     3551, 913-521-3495, 913-521-3546, 913-359-6257, 913-359-6287, 913-359-6227,
19
     913-359-6253, 913-359-7534, 913-914-2132, 913-914-2277, 913-914-2331, 913-
20

21
     359-7539, 913-359-7578, 913-359-7570, 913-359-7608, 913-359-7547, and 913-359-

22   7608.
23
     15.     Upon information and belief, each time Defendants would call Plaintiff they
24
     falsely represented themselves as Credit One Bank. For that reason, Plaintiff does not
25
     know the identity of the Defendants. In addition, Plaintiff is unable to identify which
26

27                                               -3-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 4 of 11



1    Defendant placed which phone calls.
2
     16.   On or about October 15, 2019, at 1:54 p.m., Plaintiff answered a collection call
3
     from Defendant; Plaintiff heard a pause before the collection agent began to speak,
4

5
     indicating the use of an automated telephone dialing system. Plaintiff spoke with

6    Defendant’s representative, from telephone number (913) 300-9896.
7
     17.   Defendant informed Plaintiff that it was attempting to collect a debt relating to
8
     his Credit One account.
9
     18.   Plaintiff unequivocally revoked consent to be called any further. Plaintiff
10

11   informed Defendant that he was unable to make a payment and requested that any

12   further communication from Defendant to his cellular phone cease.
13
     19.    Despite Plaintiff’s request not to be contacted on his cellular phone any further,
14
     Defendant continued to contact Plaintiff with calls to his cellular telephone nearly
15

16   every day.

17   20.   On or about October 16, 2019, at 11:08 a.m., Plaintiff answered a collection
18
     call from Defendant; Plaintiff heard a pause before the collection agent began to speak,
19
     indicating the use of an automated telephone dialing system. Plaintiff spoke with
20

21
     Defendant’s representative, from telephone number (913) 300-9946.

22   21.   Defendant informed Plaintiff that it was attempting to collect a debt relating to
23
     his Credit One account.
24
     22.   Plaintiff unequivocally revoked consent to be called any further. Plaintiff
25
     informed Defendant that he was unable to make a payment and requested that any
26

27                                              -4-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 5 of 11



1    further communication from Defendant to his cellular phone cease.
2
     23.    Despite Plaintiff’s second request not to be contacted on his cellular phone any
3
     further, Defendant continued to contact Plaintiff with calls to his cellular telephone
4

5
     nearly every day.

6    24.    Between October 15, 2019 and January 11, 2020, Defendant called Plaintiff no
7
     less than TWO HUNDRED (200) times, with Defendant calling Plaintiff one (1) to
8
     seven (7) times a day and on some occasions up to eight (8) times in one day.
9
     25.    Defendants’ calls were excessive and done with the purpose of attempting to
10

11   harass Plaintiff into making a payment on the Account. Furthermore, Defendants’

12   tactic of switching amongst a myriad of phone numbers was done in order to trick
13
     Plaintiff into answering the calls.
14
     26.    Defendants were aware that Plaintiff was dealing with financial issues, but
15

16   willfully ignored his situation and his request for Defendants to stop its campaign of

17   harassing phone calls.
18
     27.    Upon information and belief, non-party Credit One does not place any
19
     outbound collection calls to its customers.
20

21
     28.    Upon information and belief, all collection calls made to Plaintiff were made

22   by Defendants.
23
     29.    Upon information and belief, Defendants placed the collection calls on behalf
24
     of Credit One, posing to be Credit One and hiding their true identity.
25
     30.    Defendants misrepresented and deceived Plaintiff as to their identity.
26

27                                             -5-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 6 of 11



1    31.    Defendants placed telephone calls to Plaintiff without a meaningful disclosure
2
     as to their identity.
3
     32.    Upon information and belief, Defendants intentionally and knowingly refrain
4

5    from disclosing their true identity so as to try and avoid the requirements of the

6    FDCPA.
7
     33.    Upon information and belief, Defendants are separate and distinct entities from
8
     Credit One.
9

10
     34.    Upon information and belief, Defendants are in the business of collecting debts

11   owed or due or asserted to be owed or due another.
12   35.    Defendants’ conduct was done willfully and knowingly.
13
     36.    Upon information and belief, Defendants were calling third parties, including
14
     friends and family, in an effort to coerce Plaintiff to make a payment on the Account.
15

16   37.    Defendants’ barrage of calls to Plaintiff’s cellphone caused constant disruption

17   and distraction to his daily life, as well as embarrassment and humiliation because his
18
     phone would ring constantly while he was with family and friends.
19
     38.    As a result of Defendants’ conduct, Plaintiff has sustained actual damages
20

21   including but not limited to, emotional and mental pain and anguish.

22                                           COUNT I
                                          All Defendants
23
                             Violations of the TCPA, 47 U.S.C. § 227
24
     39.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint
25
     as though fully stated herein.
26

27                                              -6-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 7 of 11



1    40.   Defendant violated the TCPA. Defendant’s violations include, but are not
2
     limited to the following:
3
           a.     Within four years prior to the filing of this action, on multiple occasions,
4

5
           Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

6          pertinent part, “It shall be unlawful for any person within the United States . . .
7
           to make any call (other than a call made for emergency purposes or made with
8
           the prior express consent of the called party) using any automatic telephone
9
           dialing system or an artificial or prerecorded voice — to any telephone number
10

11         assigned to a . . . cellular telephone service . . . or any service for which the

12         called party is charged for the call.
13
           b.     Within four years prior to the filing of this action, on multiple occasions,
14
           Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular
15

16
           telephone using an artificial prerecorded voice or an automatic telephone

17         dialing system and as such, Defendant knowing and/or willfully violated the
18
           TCPA.
19
     41.   As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled to
20
     an award of five hundred dollars ($500.00) in statutory damages, for each and every
21

22   violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendant

23   knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an award of one
24
     thousand five hundred dollars ($1,500.00), for each and every violation pursuant to 47
25
     U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
26

27                                                 -7-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 8 of 11



1                                         COUNT II
                                        All Defendants
2
                                   (FDCPA 15 U.S.C. § 1692 et. seq.)
3
     42.     Plaintiff incorporates the foregoing paragraphs as though the same were set
4

5
     forth at length herein.

6    43.     The FDCPA prohibits the “use of any business, company, or organization name
7
     other than the true name of the debt collector's business, company, or organization.”
8
     15 U.S.C. § 1692e(14).
9
     44.     The FDCPA also requires that in its initial communication with a consumer, a
10

11   debt collector disclose that the “debt collector is attempting to collect a debt and that

12   any information obtained will be used for that purpose ….” 15 U.S.C.A. § 1692e(11).
13
     See Costa v. Nat'l Action Fin. Servs., 634 F. Supp. 2d 1069, 1075 (E.D. Cal. 2007)
14
     (citing Hosseinzadeh v. M.R.S. Assocs., Inc., 387 F. Supp. 2d 1104, 1112 (C.D. Cal.
15

16   2005) finding “‘meaningful disclosure’ presumably requires that the caller must state

17   his or her name and capacity, and disclose enough information so as not to mislead
18
     the recipient as to the purpose of the call or the reason the questions are being asked.”)
19
     45.     Defendants violated 15 U.S.C. § 1692e(14) and 15 U.S.C. § 1692e(11) each
20
     time they contacted Plaintiff because they failed to truthfully and correctly identify
21

22   themselves. The Defendants did not inform Plaintiff that they were collecting the
23   alleged debt on behalf of Credit One Bank, they identified themselves as Credit One
24
     Bank.
25
     46.     Additionally, the FDCPA prohibits a debt collector from “causing a telephone
26

27                                               -8-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
28
            Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 9 of 11



1    to ring or engaging any person in telephone conversation repeatedly or continuously
2
     with intent to annoy, abuse, or harass any person at the called number.” 15 U.S.C.A.
3
     § 1692d.
4

5
     47.    The Defendants incessantly called Plaintiff despite the clear revocation of his

6    consent. The frequency of Defendants’ phone calls is violative of the FDCPA on its
7
     own.
8
     48.    Defendants’ actions, as described above, were done willfully and intentionally.
9
     49.    As a result of the foregoing violations of the FDCPA, Defendant is liable to
10

11   Plaintiff for actual damages, statutory damages, and attorney’s fees and costs.

12
                                          COUNT III
13                                      All Defendants
                                      Invasion of Privacy
14
                                  (Intrusion upon Seclusion)
15
     50.    Plaintiff incorporates herein by reference all of the above paragraphs of this
16
     complaint as though fully set forth herein at length.
17

18   51.    Defendants violated Plaintiff’s privacy. Defendants’ violations include, but are

19   not limited to, the following:
20
            a.    Defendants intentionally intruded, physically or otherwise, upon
21
            Plaintiff’s solitude and seclusion by engaging in harassing phone calls in an
22

23          attempt to collect on an alleged debt despite requests for the calls to cease.

24          b.    Defendants’ conduct would be highly offensive to a reasonable person
25
            as Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.
26

27                                              -9-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
28
           Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 10 of 11



1           c.    Defendants’ acts, as described above, were done intentionally with the
2
            purpose of coercing Plaintiff to pay the alleged debt.
3
     52.    As a result of Defendants’ violations of Plaintiff’s privacy, Defendants are
4

5
     liable to Plaintiff for actual damages. If the Court finds that the conduct is found to

6    be egregious, Plaintiff may recover punitive damages.
7
                                   PRAYER FOR RELIEF
8
     WHEREFORE, Plaintiff respectfully requests judgment be entered against
9
     Defendants for the following:
10

11           A.   Declaratory judgment that Defendants violated the TCPA and FDCPA;

12           B.   Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
13
             § 227(b)(3)(C);
14
             C.   Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(B);
15

16
             D.   Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

17           E.   Actual and punitive damages for intruding upon Plaintiff’s seclusion;
18
             F.   Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. 1692k(3);
19
             G.   Awarding Plaintiff any pre-judgment and post-judgment interest as
20
             may be allowed under the law; and
21

22           H.   Any other relief that this Honorable Court deems appropriate.

23   //
24
     //
25
     //
26

27                                             - 10 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
28
          Case 2:20-cv-01146-GMN-NJK Document 1 Filed 06/22/20 Page 11 of 11



1                               DEMAND FOR JURY TRIAL
2
     Please take notice that Plaintiff demands a trial by jury in this action.
3

4                                              RESPECTFULLY SUBMITTED,

5                                              Price Law Group, APC

6    Dated: June 22, 2020                                By:/s/Steven A. Alpert
7
                                                         Steven A. Alpert, NV Bar #8353
                                                         5940 S. Rainbow Blvd., Suite 3014
8                                                        Las Vegas Nevada, 89118
                                                         Phone: 702-794-2008
9
                                                         alpert@pricelawgroup.com
10                                                       Attorneys for Plaintiff
                                                         Patrick Merritt
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                              - 11 -
                            COMPLAINT AND DEMAND FOR JURY TRIAL
28
